NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/237,974, which is a broadening reissue application of U.S. Application No. 15/074,551 (hereinafter the “551 Application"), entitled ELECTRIC GENERATOR WITH ROTATIONAL GAUSSIAN SURFACE MAGNET AND STATIONARY COIL, which issued as U.S. Patent No. 10,270,301 (hereinafter the “301 Patent") on April 23, 2019.
The status of the claims is as follows:
Claims 1 and 6-13 are pending and examined herein.
Claims 1 and 6-13 are rejected.

I. STATUS OF CLAIMS
The 301 Patent issued with claims 1-5.
Applicant filed a preliminary amendment on April 22, 2021 (hereinafter the "2021 Preliminary Amendment") along with the filing of the present application.  In the 2020 Preliminary Amendment, patent claim 1 was amended, patent claims 2-5 were cancelled and new claims 6-13 were added.  Furthermore, the specification was amended to add a cross-noting paragraph.
Therefore, claims 1 and 6-13 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 551 Application.  Examiners further acknowledge the claims to priority indicated on the face of the 301 Patent, that the 551 Application is a divisional application of U.S. Application No. 13/775,461, filed on February 25, 2013 (hereinafter the “461 Application”), now U.S. Patent No. 9,343,931.
However, at the filing of the present application on April 22, 2021, Examiners find that Applicant has attempted to add new priority to the present application, i.e., a claim of priority to U.S. Provisional Application No. 61/621,135, filed April 6, 2012 (hereinafter the “135 Provisional Application”), via the Application Data Sheet filed April 22, 2021 (hereinafter the “2021 ADS”) and the amendment to the specification in the 2021 Preliminary Amendment.  This claim of priority was not made at any point during the prosecution of the 551 Application, as reflected in the filing receipts during prosecution thereof and the face of the 301 Patent.  Examiners further find that more than four months have passed since the filing date of the 551 Application.  Examiners further find that no petition for a delayed claim of domestic priority to the 135 Provisional Application has been made.  See MPEP §1402(IV) and 37 C.F.R. §1.78(c). and.  Accordingly, without a granted petition for a delayed claim of priority, the present application is not entitled to claim priority to the 135 Provisional Application.
Accordingly, based on the record herein, the present application is entitled to priority to only the filing date of the 461 Application on February 25, 2013.1

III. OBJECTION TO THE APPLICATION DATA SHEET
	The 2021 ADS is objected to because it contains an improper claim of priority to the 135 Provisional Application.  Applicant is not entitled to this claim of priority until a petition for a delayed claim of priority is granted.  Appropriate correction is required.

IV. OBJECTION TO THE SPECIFICATION AMENDMENTS
The specification amendments in the 2021 Preliminary Amendment adding cross-noting information is objected to because it contains an improper claim of priority to the 135 Provisional Application.  Applicant is not entitled to this claim of priority until a petition for a delayed claim of priority is granted.  Appropriate correction is required.

V. STATEMENT UNDER 37 C.F.R. §3.73(c)
The Statement under 37 C.F.R. §3.73(c) filed April 22, 2021 is objected to because it does not contain a complete chain of title to establish ownership by the assignee, WEPOWER TECHNOLOGIES, LLC.  Examiners note that Section B.2. does not identify the reel and frame number of one the assignments in the chain of title.  Accordingly, assignee herein has not properly established ownership and thus Applicant is required to file a new statement of ownership properly identifying the entire chain of title.

VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112, 6th paragraph, because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims.  See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).


VII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Obviousness Rejections Over Imagawa and Tsunoda
Claims 1 and 6-13 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Application Publication No. 2008/0211435 to Imagawa (hereinafter “Imagawa”) in view of U.S. Patent No. 5,708,406 to Tsunoda et al. (hereinafter “Tsunoda”).
Regarding claim 1, Imagawa teaches an electrical generator (See Imagawa FIGS. 17A-17B, reprinted below) comprising: 

    PNG
    media_image1.png
    184
    396
    media_image1.png
    Greyscale

Imagawa FIG. 17A					Imagawa FIG. 17B
a permanent magnet disposed to be rotational about a center axle, the magnet having North and South magnetic poles and being retained within a coil-wire form (See FIGS. 17A-17B above, magnet 4 within coil-wire form 5); and 
a plurality of turns of wire disposed on the coil-wire form in a plane parallel to the center axle (See FIGS. 17A-17B above, coil wire 1), 
wherein the coil-wire form holds a plurality of focus permanent magnets disposed on the coil-wire form (See FIGS. 17A-17B above, focus magnets 3), and 
wherein the plurality of focus permanent magnets increase magnetic flux line density in a region of the plurality turns of wire and rotation of the permanent magnet within the coil-wire form induces an electrical voltage within the plurality of turns of wire (See FIGS. 17A-17B above, Examiners find and note this is simple a property of the structures shown).
However, while Imagawa teaches a coil form for holding both the wires forming the coil and further holding the focus magnets, Imagawa does not explicitly teach the manner to which the focus magnets are held.  Nevertheless, Tsunoda teaches a similar actuator/generator structure (See Tsunoda FIG. 4, reprinted below) having a coil form 

    PNG
    media_image2.png
    467
    685
    media_image2.png
    Greyscale

Tsunoda FIG. 4
wherein the coil form includes a plurality of disposed stationary insets each including one of a plurality of focus permanent magnets disposed on the coil-wire form (See Tsunoda FIG. 4 above, coil form 10 which has a section for holding the coil wires and insets 15A and 15B for holding the stator magnets 8A and 8B). 
It would have been obvious to provide insets as taught by Tsunoda within the coil form as taught by Imagawa.  One having ordinary skill in the art would do so to position and align the focus magnets in while being held by the coil form (See Tsunoda col. 4, lines 9-52).  Furthermore, Examiners find such a combination is merely the use of a known technique to improve a similar device in the same way.  See MPEP §2143(I)(C).  As provided above, Examiners find that Imagawa teaches all the features of the generator recited in claim 1, except for insets for the magnets being held by the coil form.  Examiners further find that Tsunoda teaches a similar generator/actuator structure that uses insets in the coil form to hold the magnets.  Furthermore, Examiners find that one having ordinary skill in the art would have used the insets in the coil form for the magnets as taught by Tsunoda in the generator of Imagawa and such would be predictable because such would not affect the operation of Imagawa, but would simply provide a means to properly hold and align the focus magnets within the coil form.  Accordingly, Examiners conclude such a combination would be obvious.
Regarding claim 6, Imagawa and Tsunoda teach the generator as recited in claim 1 above, but the embodiment shown in FIGS. 17A-17B above of Imagawa does not explicitly teach the use of a cover for the generator.  Nevertheless, Tsunoda further teaches a cover/casing that houses both the stator assembly and rotor assembly and wherein the magnet rotor is at least partially encapsulated by the cover (See Tsunoda FIG. 3, cover/casing 2 and 5 which encapsulates the magnet rotor 19).  It would have been obvious at the time the invention was made to provide a cover for the generator of Imagawa as modified above in view of Tsunoda.  One having ordinary skill in the art would do so to protect the stator and rotor assemblies from environmental concerns.
Regarding claim 7, Imagawa and Tsunoda teach the generator of claim 1 and further wherein the permanent magnet is configured to rotate in response to an applied force (See Imagawa FIGS. 17A-17B above and disclosure related thereto wherein the magnet rotor 4 rotates in response to a torque on the center axle 91).
Regarding claim 8, Imagawa and Tsunoda teach the generator of claim 1 and further wherein each of the plurality of focus permanent magnets are aligned to be coplanar with one another (See Imagawa FIGS. 17A-17B above wherein the focus magnets are aligned in a plane vertical in the figure).
Regarding claim 9, Imagawa and Tsunoda teach the generator of claim 1 and further wherein each of the plurality of focus permanent magnets are aligned to have a magnetic pole axis perpendicular to the center axle (See Imagawa ¶0161 wherein the magnets 3 are to hold the magnet rotor 4 in a stable position, which would imply a magnetization direction towards the magnet rotor 4 as shown in FIGS. 17A-17B, which would imply a magnetization direction perpendicular to the axis of the center axle.   Examiners further note that the claims do not define what portion of the center axle the focus magnets are perpendicular to and thus any axis of the axle 91 may be chosen for the recited relationship to the magnetization of the focus magnets 3).
Regarding claim 10, the combination of Imagawa and Tsunoda proposed above for claim 1 further teaches an electrical generator comprising: 
a plurality of turns of wire forming a coil disposed on a coil-wire form, the coil-wire form having a center hole and inset wells (Note combination proposed above.  See Imagawa FIGS. 17A-17B above, wire turns 1 on coil form 5 which has a center hole for the magnet rotor 4.  Further note combination which modifies the coil form as taught by Tsunoda to have inset wells); 
a first magnet at least partially positioned in the center hole, the first magnet having an axis of rotation aligned with the inset wells to be rotatable within the center hole (Note combination proposed.  See Imagawa FIGS. 17A-17B above, magnet rotor 4); and 
a plurality of focus magnets disposed about the coil-wire form, wherein the plurality of focus magnets increase magnetic flux line density in a region of the plurality of turns of wire and rotation of the first magnet within the center hole induces an electrical voltage within the plurality of turns of wire (Note combination proposed.  See Imagawa FIGS. 17A-17B above, focus magnets 3).
Regarding claim 11, Imagawa and Tsunoda teach generator of claim 10 and further wherein the permanent magnet at least partially encapsulated in a cover (See discussion above with respect to claim 6).
Regarding claim 12, Imagawa and Tsunoda teach the generator of claim 10 and further wherein the permanent magnet is configured to rotate in response to an applied force (See Imagawa FIGS. 17A-17B above and disclosure related thereto wherein the magnet rotor 4 rotates in response to a torque on the center axle 91).
Regarding claim 13, Imagawa and Tsunoda teach the generator of claim 10 and further wherein the first magnet includes one or more axles extending outwardly therefrom and configured to rotate within the inset wells (Note combination proposed above.  See Imagawa FIGS. 17A-17B above, magnet rotor 4 with axle 91).

VIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 301 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.

IX. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

X. CONCLUSION
Claims 1 and 6-13 are pending and examined.
Claims 1 and 6-13 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        













Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In order to properly correct the priority claims to the 135 Prov Application, Examiners suggest Applicant following the procedures outlined in MPEP §1402(IV) and 37 C.F.R. §1.78(c).